Citation Nr: 0327699	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for tuberculosis with 
pleurisy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1947 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board requested development in this case in April and 
November 2002.  The case has returned from development for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The appellant's service-connected tuberculosis with 
pleurisy was recently manifested by active tuberculosis and, 
with documented treatment, is now considered inactive.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
tuberculosis with pleurisy are met.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. §§ 4.7, 4.89, 4.97, Diagnostic 
Codes 6701-6724 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Tuberculosis with pleurisy

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Analysis

The veteran was diagnosed with pulmonary tuberculosis during 
service.  At discharge he was diagnosed with inactive 
pulmonary tuberculosis.  By a rating dated in July 1954, it 
was determined that his tuberculosis was completely arrested 
from May 4, 1949.  His service-connected tuberculosis was 
rated as 100 percent disabling from March 1949 to May 1949, 
when the rating was reduced to 30 percent; the rating was 
thereafter reduced to 10 percent from May 1954.  By a rating 
dated in June 2000, the rating was increased from 10 percent 
to 20 percent effective January 6, 2000. 

With regard to pulmonary tuberculosis, the Board notes that 
the ratings pertaining to evaluation of diseases of the lungs 
and pleura were revised effective October 7, 1996, or prior 
to the pendency of the instant appeal.  In rating "protected" 
tuberculous cases, it should be noted that Public Law 90-493 
repealed section 356 of Title 38, United States Code that had 
provided graduated ratings for inactive tuberculosis.  The 
repealed section, however, still applies to the case of any 
veteran who on August 19, 1968, was receiving or entitled to 
receive compensation for tuberculosis.  For application in 
rating cases in which the protective provisions of Pub. L. 
90-493 apply, the former evaluations pertaining to pulmonary 
tuberculosis are retained in § 4.97 (2003).  38 C.F.R. Part 
4, § 4.96(b) (2003).  The veteran's pulmonary tuberculosis 
was rated as 10 percent disabling prior to August 19, 1968.

The service-connected pulmonary tuberculosis is currently 
evaluated as 20 percent disabling under Diagnostic Code 6732-
6723.  For inactive pulmonary tuberculosis entitled on August 
19, 1968, an evaluation of 100 percent disabling is warranted 
for two years after the date of inactivity, following active 
tuberculosis that was clinically identified during service or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after the date of activity, a 50 percent rating 
is warranted.  Thereafter, for five years, or to eleven years 
after the date of inactivity, a 30 percent rating is 
warranted.  38 C.F.R. §§ 4.89, 4.97, Diagnostic Codes 6701-
6724.

In this case, the veteran's pulmonary tuberculosis had been 
inactive for many years; however, recent evidence shows that 
the veteran's tuberculosis became active.  As a result, the 
Board finds that a 100 percent rating is warranted based on 
the evidence showing a recent recurrence of active pulmonary 
tuberculosis, which is now inactive again.

According to a December 2002 VA examination report, the 
veteran's tuberculosis recently became active.  The examiner 
reviewed the claims file prior to the examination.  By 
history the veteran was in service from 1947 to 1949.  During 
service the veteran was diagnosed with pulmonary tuberculosis 
with pleurisy, having had full treatment for almost eleven 
months before being discharged.  On discharge, he was 
diagnosed with inactive pleurisy on the left side.  The 
examiner indicated that the evidence in the claims file was 
negative for findings of active tuberculosis.  The veteran, 
however, brought additional medical records to the 
examination and gave them to the VA examiner.  These records 
have been associated with the claims file.  According to the 
VA examiner, these additional records from the Madison County 
Health Department showed that the veteran was diagnosed in 
February 2001 with tuberculosis and he was placed on multiple 
medications including Rifamate, Myambutol, and pyrazinamide.  
According to the records, the veteran took these medicines 
for three months.  In January 2002, the veteran had 
complications manifested by coughing, blood in the sputum, 
and weight loss.  The Madison County Health Department 
diagnosed him again as having tuberculosis.  The available 
documents show treatment for the veteran from January 2002 to 
be continued for six months.  

According to the VA examiner, the veteran and his wife 
reported that the veteran had taken his medications and that 
they were discontinued in July 2002 by the Madison County 
Health Department and he was to be followed in the near 
future by that department for further testing and follow up.  
The veteran reported that his recent tests have been 
negative.  Since the treatment for his tuberculosis recently 
began, the veteran has been hospitalized at least once in 
August 2002 with a diagnosis of acute pneumonia and he was 
treated accordingly.  The veteran has also lost a total of 20 
pounds during this time.  Based on the physical examination, 
the examiner diagnosed the veteran with tuberculosis with 
pleurisy and previous recurrences, which was inactive at 
present.  The examiner commented, given that the Madison 
County Heath Department was following the veteran's condition 
closely, the veteran would refer the findings related to his 
condition after his next appointment.  As a result, the VA 
examiner did not repeat other tests.  According to a December 
2002 chest x-ray study of record, the veteran's lungs were 
clear with no pleural disease shown, and there was no mass 
identified.  The examiner's impression was that there was no 
acute disease.

In addition to the VA examination report, the Board notes 
that a registered nurse from the Madison County Health 
Department indicated in a February 2002 letter that the 
veteran was being treated for active tuberculosis.  According 
to a copy of a December 2001 sputum test result (the copy is 
hard to read), the veteran was noted to have "tuberculosis 
complex".

Therefore, the preponderance of the evidence shows that the 
veteran's inactive tuberculosis became active apparently 
during 2001 and, after medical treatment by the Madison 
County Health Department, it became inactive by 2003.

As a result, the Board finds that a 100 percent rating is 
warranted based on the evidence showing a recent recurrence 
of active pulmonary tuberculosis, which is now inactive 
again.


ORDER

Entitlement to a 100 percent rating for tuberculosis with 
pleurisy is granted, subject to the provisions governing the 
payment of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



